9 F.3d 114
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Joe Kenneth ANDREWS, Appellant,v.Mike MAY, Sheriff, Yell County; Jerry Hardin, DeputySheriff; John Blevins, Jailer;  Bobby Childers, Jailer;Brad Hodges, Jailer; Kurt Spears, Jailer; Jason Stark,Jailer;  Jerry Hancock, Jailer; Yell County, Arkansas;Sammie Johnson, Jailer, Appellees.
No. 93-1337EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  October 1, 1993.Filed:  October 21, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Joe Kenneth Andrews appeals from an adverse result in his civil rights case brought under 42 U.S.C. Sec. 1983.  Having considered the parties' arguments, we find no error by the magistrate judge's rulings.  Accordingly, we affirm.  See 8th Cir.  R. 47B.